Citation Nr: 1639444	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-42 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to August 22, 2011, and in excess of 70 percent thereafter, for major depressive disorder (depression).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 22, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to August 1977 and August 1990 to February 2005.
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted a 30 percent evaluation for the Veteran's service-connected depression.   In a March 2012 rating decision, the Veteran's evaluation was increased to 70 percent, effective August 22, 2011. 

The issue of entitlement to an increased rating for depression came before the Board in February 2014.  The Board also took jurisdiction over the Veteran's claim for TDIU, and remanded both issues to obtain an updated VA examination, the Veteran's SSA records, and recent VA medical records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the February 2014 Board remand.  Specifically, an adequate examination was conducted in May 2014, and the requested documents have been associated with the record.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the RO granted the Veteran's TDIU claim, effective August 22, 2011.  Because the Veteran's claim for TDIU is part and parcel of the increased rating claim that was pending, the Board will analyze whether the Veteran was entitled to a TDIU prior to that date. 


FINDINGS OF FACT

1. Prior to August 22, 2011, the Veteran's depression was manifested by irritability, chronic sleep impairment, an inability to establish and maintain effective relationships, flattened affect, and impaired concentration and memory, but not impaired speech, a neglected appearance, panic attacks, obsessional behavior, or suicidal ideation. 

2. From August 22, 2011 to the present, the Veteran's depression has been manifested by irritability, chronic sleep impairment, an inability to establish and maintain effective relationships, flattened affect, impaired concentration and memory, a neglected appearance, obsessional behavior, but not suicidal ideation, being a persistent danger to self or others, grossly inappropriate behavior, or persistent delusions or hallucinations.

3. The Veteran's service-connected disabilities rendered her unemployable as of January 1, 2010.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating, but no higher, for depression were met prior to August 22, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2015).

2. The criteria for a rating in excess of 70 percent for depression have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2015). 

3. The criteria for a TDIU were met beginning January 1, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings in General 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is seeking a rating in excess of 30 percent prior to August 22, 2011, and in excess of 70 percent from August 22, 2011 to the present, for depression.  She filed the claim for an increased rating on September 25, 2009.

Depression is rated under the general rating formula for mental disorders.  A 30 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  30 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board in June 2012, and has remained pending since that time, the claim is governed by DSM-IV.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating Claim Analysis

The Veteran contends that she is entitled to a 70 percent for the entire period on appeal.  Specifically, in May 2012, the Veteran stated that her 70 percent rating should have extended to the date she filed her increased rating claim because her depression rendered her unemployable. 

The Veteran's private medical records are associated with the record.  They show mental health treatment by L.G., a licensed psychological associate.  In August 2009, the Veteran presented for an initial psychological evaluation.  She was diagnosed with a mood disorder and posttraumatic stress disorder, and assigned a GAF score of 37.  At that visit, the Veteran reported trouble sleeping, intrusive thoughts, avoidance, increased irritability, estrangement and detachment from others, hypervigilance, feeling numb, and problems with memory and concentration.  Upon mental examination, she was cooperative, dressed normally, oriented to time, place, and person, and she had a dysphoric mood, flat affect, limited judgment and insight, linear thought process, and no suicidal or homicidal ideation.  L.G. stated that the Veteran's symptoms have interfered significantly in her personal, social, and professional life, undermined her ability to learn new tasks or be consistently productive or reliable at work, and left her severely compromised in her ability to initiate or sustain work or social relationships.   She concluded that the Veteran  was permanently and totally disabled and unemployable.  The opinion was co-signed by Dr. A.F., Ph.D.

In September 2010, L.G. noted that she had treated the Veteran since the initial evaluation and submitted a treatment summary of the Veteran's progress since that time.  She wrote that the Veteran presented as more depressed.  The Veteran attempted to return to work but fell asleep during work, felt lethargic, had memory problems and difficulty concentrating, and consequently quit.  She also reported forgetting her destination while driving, constant headaches, crying spells, mood swings, and feelings of helplessness and hopelessness.  L.G. assigned a GAF score of 35 and concluded that she was totally and permanently disabled and unemployable.  The opinion was co-signed by Dr. A.F., Ph.D.

In July 2011, the Veteran underwent an initial mental health assessment at Durham VAMC. The Veteran reported that, in the last two weeks, she experienced the following problems nearly every day: feeling depressed; trouble falling asleep; having little interest or pleasure; eating poorly; moving slowly; feeling bad about herself; and feeling tired or having little energy.  She also reported having trouble concentrating for more than half of the last 14 days.  She denied having suicidal ideation.  In a January 2012 mental health assessment, she reported experiencing poor motivation, often going through the day without changing from her sleep clothes, feeling down, emotional eating, difficulty with concentration, irritability, and worrying constantly.  She denied suicidal ideation. 

The Veteran's SSA records are associated with the file.  They show that she was determined to be disabled in March 2012, effective January 1, 2010.  The determination was based on two severe impairment diagnoses: an anxiety disorder (primary priority); and an affective disorder (secondary priority).  It was noted that the Veteran's diagnoses resulted in a mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, and marked difficulties in maintaining concentration, persistence, or pace.  After conducting a residual functional capacity assessment, the examining physician concluded that the Veteran was capable of interacting appropriately in a setting with only minimal interpersonal demands and did not appear capable of adapting to the demands of a low stress environment.  

The Veteran underwent a disability evaluation by the North Carolina Department of Health and Human Services in March 2012.   The examining physician noted that the Veteran described symptoms of hyperarousal, intrusive thoughts, avoidance, and depression, and that her ability to effectively focus and concentrate on work responsibilities in a work setting would be mildly impaired.  Additionally, her ability to effectively deal with others and respond to work pressures would be mildly-to-moderately impaired.  This evaluation was weighed in the Veteran's SSA disability determination, and the examining physician accorded the opinion only partial weight because it was "based on a one-time exam and appears to be an underestimate of the [Veteran's] limitations when considering additional evidence in file." 

The Veteran has been afforded three VA examinations to assist in determining the severity of her depression.  In October 2009, the Veteran reported that she was depressed constantly and lacked interest in activities.  She reported that, following separation from service, she was employed in temporary jobs.  At the time of the examination, she was employed as a military pay technician, a job she began in February 2009.  The Veteran denied social relationships and reported fishing as her only leisure activity.  The examination revealed normal psychomotor activity, normal speech, a cooperative attitude, a flat affect, a depressed and tired mood, fair attention, intact orientation, intact judgment, normal insight, intact memory, an ability to maintain minimum personal hygiene, and no problems with activities of daily living.  She denied homicidal ideation, suicidal ideation, delusions, and hallucinations.  The examiner opined that the Veteran's mental disorder and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school because the patient is constantly depressed and lacks energy. 

In August 2011, the Veteran was afforded another VA mental disorders examination.  Her depression was manifested by the following symptoms: depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  Regarding her relevant occupational and educational history, she reported that her last job was in financing with the National Guard.  She stated that prior to leaving, she was having problems with concentration and memory, she consistently missed work due to doctor appointments and other illnesses, and she could not handle the stress of work and being around people.   Regarding her social/family history, she reported having a distant relationship with her husband, tension with her children, and no close friends.  Her only social activities included fishing, usually alone but occasionally with a family member, and attending church. 

The Veteran was afforded a third VA mental disorders examination in May 2014.  Her depression was manifested by the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; fair hygiene; normal speech; intact orientation; obsessive behaviors; and a blunt affect that was consistent with her mood. 

In light of the medical and lay evidence, the Board finds that, prior to August 22, 2011, the Veteran's depression warranted a 50 percent disability rating.  The evidence demonstrates that the Veteran had symptoms of a flattened affect, impaired concentration and memory, irritability, and chronic sleep impairment.  These manifestations demonstrate the criteria necessary for a 50 percent rating.  

However, a higher, 70 percent rating was not warranted for the time period prior to August 22, 2011.  While the evidence also shows difficulty adapting to stressful circumstances, which led to the Veteran's unemployment, as well as an inability to establish and maintain social and work relationships, the evidence did not show other symptoms comparable to a 70 percent rating.  She did not have suicidal ideation or impaired impulse control such as unprovoked irritability with periods of violence.  She never demonstrated impaired speech or spatial disorientation during any of her evaluations.  Additionally, the Veteran's obsessional behaviors and neglected appearance were not documented until August 2011.  The Board thus finds that the Veteran's disability picture during this period is more accurately represented by a 50 percent disability rating. 

As noted above, the RO assigned a 70 percent rating beginning August 22, 2011.  The Board also finds that the Veteran was not entitled to a 100 percent rating for her depression at any time during the period on appeal.  The evidence does not show that the Veteran has gross impairment in thought or communication, grossly inappropriate behavior, homicidal or suicidal ideation, memory loss that includes forgetting her name or the names of close relatives, or similar symptoms. 
Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of irritability, sleep impairment, impaired memory and concentration, inability to maintain effective relationships, and obsessional behaviors are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

TDIU Claim Analysis

The Veteran is seeking entitlement to a TDIU.  A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

In this case, in light of the increased depression rating, the Veteran satisfies the initial eligibility requirements for a TDIU for the period on appeal.  As of January 2010, the Veteran will now be rated 50 percent for depression, and her other service-connected disabilities included status post hysterectomy at 30 percent, a left knee condition rated at 10 percent at that time, a right knee condition rated at 10 percent, tinnitus rated at 10 percent.  She was also service-connected for back and neck conditions, as well as reflux disease, each of which was rated at 0 percent until October 2010 when each condition was then rated at 10 percent.  Hypertension has remained non-compensable since 2005. 

The Board finds that the Veteran's service-connected disabilities rendered her unemployable, beginning January 1, 2010.  In determining the effective date, the Board relied on the Veteran's January 2012 statement in which she reported that the date she last worked was December 30, 2009.  The Board also relied on the Veteran's SSA records, which determined that her total disability began January 1, 2010. 

In determining that the Veteran was unemployable for that period, the Board relied heavily on the Veteran's statements, SSA records and associated medical evidence, and private treatment records.  The Veteran's medical records show that she experienced chronic sleep impairment, an inability to establish or maintain effective relationships, and impaired memory and concentration, symptoms which would inhibit her ability to successfully maintain any type of employment.  Moreover, the Veteran was determined unemployable by her private medical provider in August 2009 and September 2010.  Finally, the Veteran's SSA disability determination was based solely on her mental disorder, and the examining physician concluded that the Veteran was incapable of adapting to the demands of even a low stress environment.  In addition to her depression, the Veteran has service-connected conditions that would limit her physical abilities.  The Board thus finds that the combination of the Veteran's service-connected disabilities rendered her unemployable and she is entitled to a TDIU prior to August 22, 2011. 


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, lay statements, private treatment records, and VA medical records.  The Veteran was also afforded several VA examinations to assist in determining the severity of her depression.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  Although there were medical records received after the August 2014 Supplemental Statement of the Case, the Board reviewed the medical evidence and determined it was not relevant to the issues in this case.  Specifically, they regarded the Veteran's other medical disabilities, including surgery for knee osteoarthritis and physical therapy for her orthopedic disabilities. 




[Continued on Next Page]
ORDER

A 50 percent rating, and no higher, for depression is granted prior to August 21, 2011. 

A rating in excess of 70 percent for depression is denied for the entire period on appeal. 

TDIU is granted from January 1, 2010 to August 21, 2011. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


